         Case 20-32519 Document 1618 Filed in TXSB on 08/28/20 Page 1 of 2
                                         Electronic Appearance Sheet


Daniel J. Saval, Kobre & Kim LLP
Client(s): Counsel to Marble Ridge Capital LP and Marble Ridge Master Fund LP

Zachary D. Rosenbaum, Kobre & Kim LLP
Client(s): Counsel to Marble Ridge Capital LP and Marble Ridge Master Fund LP

Hugh Ray, III, Pillsbury, Winthrop, Shaw, Pittman, LLP
Client(s): CPP Investment Board USRE, Inc.

Jeffrey Zeiger, Kirkland & Ellis LLP
Client(s): Debtors

Andrew Leblanc, Milbank LLP
Client(s): Ares Management Corp.

Jasmine Ball, Debevoise & Plimpton LLP
Client(s): CPP Investment Board USRE, Inc.

Chad Husnick, Kirkland & Ellis, LLP
Client(s): Debtors

Sidney Scheinberg, Godwin Bowman PC
Client(s): Margot McKinney Jewellery; Sobe Luxury Services LLC d/b/a Gismondi 1754 S.P.A.; Lombardi
S.R.L.; Saboo Fine Jewels; Picchiotti S.R.L.; Barry Meyrowitz, Inc.; Maceoo, LLC; Emsaru Jewels Corp.

Matthew Fagen, Kirkland & Ellis, LLP
Client(s): Debtors

Jeffrey Zeiger , Kirkland & Ellis, LLP
Client(s): Debtors

Gavin Campbell, Kirkland & Ellis, LLP
Client(s): Debtors

Matthew D. Cavenaugh, Jackson Walker, LLP
Client(s): Debtors

Erica Weisgerber, Debevoise & Plimpton LLP
Client(s): CPP Investment Board USRE, Inc.

Brian Lennon, Willkie Farr & Gallagher LLP
Client(s): Disinterested Manager Scott Vogel

Brian Lennon, Willkie Farr & Gallagher LLP
Client(s): Disinterested Manager Scott Vogel

Benjamin Wallen, Cole Schotz P.C.
Client(s): The Official Committee of Unsecured Creditors


Page 1 of 2
         Case 20-32519 Document 1618 Filed in TXSB on 08/28/20 Page 2 of 2
                                     Electronic Appearance Sheet



Michael Warner, Cole Schotz P.C.
Client(s): The Official Committee of Unsecured Creditors

Steven Golden, Pachulski Stang Ziehl & Jones LLP
Client(s): The Official Committee of Unsecured Creditors

Alan Kornfeld, Pachulski Stang Ziehl & Jones LLP
Client(s): The Official Committee of Unsecured Creditors

Richard Pachulski, Pachulski Stang Ziehl & Jones LLP
Client(s): The Official Committee of Unsecured Creditors

Jeffrey Pomerantz, Pachulski Stang Ziehl & Jones LLP
Client(s): The Official Committee of Unsecured Creditors




Page 2 of 2
